      So Ordered.

      Dated: March 5, 2021



                                                Beth E. Hanan
                                                United States Bankruptcy Judge



                  UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


 In re:

       JOHN E. DYKEMA and
      TAMMY D. DYKEMA,                     Case No. 18-27040-beh

               Debtors.                    Chapter 13


  ORDER DENYING U.S. BANK TRUST, N.A. MOTION FOR RELIEF FROM
          THE AUTOMATIC STAY BASED ON STIPULATION


      The Court held a hearing on this matter on January 19, 2021, in which
counsel for the creditor and debtor read an agreed resolution into the Court’s
record. The Court endorsed the agreement. On March 3, 2021, counsel for the
creditor submitted a proposed order reflecting different terms than those stated
on the record, but included electronic signatures from both counsel.
Accordingly, the Court will treat the filing as a post-hearing stipulation.

      IT IS HEREBY ORDERED that the stipulation, which is attached to this
Order, is approved and the parties are permitted to act according to its terms.

    This order is a Doomsday Order under this court’s Uniform Procedure for
Doomsday Orders; it incorporates and is subject to the Uniform Procedure for
Doomsday Orders.

                                    #####




      Case 18-27040-beh    Doc 72   Entered 03/05/21 17:06:32   Page 1 of 3
---------------------------------------------------------------------------------------------------------
                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                              THE EASTERN DISTRICT OF WISCONSIN

IN RE:                                                )
                                                      )
JOHN E. DYKEMA                                        )     CASE NO. 18-27040
TAMMY D. DYKEMA                                       )     CHAPTER 13
                                                      )
         DEBTORS                                      )
                     [STIPULATION] DENYING CREDITOR’S MOTION
                        FOR RELIEF FROM THE AUTOMATIC STAY

         In said District, on January 19, 2021, upon the Motion of U.S. Bank Trust, N.A., as
Trustee of Bungalow Series F Trust, its successors and/or assigns to Modify the Automatic
Stay, due notice having been served upon all parties in interest; the movant and the debtor(s) in
agreement with the below terms and the Court having jurisdiction and being fully advised in
the premises;


         IT IS HEREBY ORDERED that the Automatic Stay shall remain in effect conditioned
upon the following:


    1. That in the event that debtor(s) become delinquent in their post-petition mortgage
payments during the six-month period beginning with the March 1, 2021 payment,
delinquent
       Case 18-27040-beh               Doc 72      Entered 03/05/21 17:06:32                Page 2 of 3
being defined as having not been received by movant before the sixteenth (16th) day after which
such payment is due, U.S. Bank Trust, N.A., as Trustee of Bungalow Series F Trust, its
successors and/or assigns may file and serve on the court, debtor(s), their counsel, and the
Trustee an Affidavit of Default and a proposed Order Modifying the Automatic Stay for the
court’s signature. Upon entry of such Order, the Automatic Stay in this cause shall be modified
for U.S. Bank Trust, N.A., as Trustee of Bungalow Series F Trust, its successors and/or assigns
to proceed against debtor(s) with foreclosure of the subject property, pursuant to Wisconsin law,
without further order of the Court or proceeding being necessary, and thereafter commence any
action necessary to obtain possession of the premises known as 3738 Schmidt Rd., De Pere, WI
54115. Monthly payments in the amount of $1577.44 are to be sent to creditor’s Payment
Processing Center at BSI Financial Services, 1425 Greenway Drive, Ste 400, Irving, TX 75038.

   2. At the termination of the six-month period, Creditor may renew its Motion by letter
notice to the Court, Debtor(s), and Debtor’s attorney, should payments not be received by
movant before the sixteenth (16th) day after which such payment is due.

   3. Regular on-going installment payments will commence March 1, 2021 in the amount of
$1577.44.
   4. In order to cure the remaining post-petition arrearage alleged in the Motion, U.S. Bank
Trust, N.A., as Trustee of Bungalow Series F Trust, its successors and/or assigns is granted leave
to file a supplemental Proof of Claim in the amount of $4113.32 consisting of two payments
from January 1, 2021 to February 1, 2021 of $1577.44 each; Filing Cost of $181.00, and
Attorney’s Fees of $850.00, minus suspense held in the amount of $72.56. The debtors further
agree to modify the plan, if necessary, to accommodate payment of the supplemental claim. In
the alternative, Debtors may pay the remaining arrearage directly to movant.
    5. This order is a Doomsday Order under this court’s Uniform Procedure for Doomsday

Orders; it incorporates and is subject to the Uniform Procedure for Doomsday Orders.
/s/ Mic_h_a_e_l_Diman_
                     d                                    /s/ Lawrence Vesely
Attorney for Creditor                                     Attorney for Debtors
                                        #####




       Case 18-27040-beh         Doc 72     Entered 03/05/21 17:06:32          Page 3 of 3
